ORDER

PER CURIAM.
AND NOW, this 20th day of June, 2005, upon consideration of the PCRA court’s opinion recommending a remand on account of the court’s failure to comply with Pa.R.CrimP. 909(B)(2), it is hereby ORDERED that the order dismissing the PCRA petition is VACATED, and the matter is remanded for further proceedings as directed by the PCRA court. See Commonwealth v. Rush, 576 Pa. 3, 838 A.2d 651 (2003); Commonwealth v. Williams, 566 Pa. 553, 782 A.2d 517 (2001).
Jurisdiction is relinquished.